John Hancock Leveraged Companies Fund Supplement dated 12-21-2009 to the current Prospectuses Under “Fund details”, in the “Who’s who” section, in the “Subadviser” subsection, the information about the portfolio managers is supplemented as follows to reflect the addition of Dennis F. McCafferty to the fund’s investment management team. Arthur N. Calavritinos will continue to serve on the fund team. Dennis F. McCafferty, C.F.A · Joined fund team in 2009 · Portfolio manager, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) (since 2009) · Investment analyst, MFC Global (U.S.) (2008 to 2009) · Principal and senior analyst, Pardus Capital Management (2005 to 2008) · Senior equity analyst, Griffen-Rose (2004 to 2005) · Began business career in 1995 You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Leveraged Companies Fund Supplement dated 12-21-2009 to the Statement of Additional Information APPENDIX B  PORTFOLIO MANAGER INFORMATION T he following modifies the information presented in Appendix B to reflect the addition of Dennis F. McCafferty to the Funds investment management team. Arthur N. Calavritinos will continue to serve on the Fund team. Appendix BMFC Global Investment Management (U.S.), LLC John Hancock Leveraged Companies Fund The following chart reflects information regarding accounts other than the fund for which the indicated portfolio manager has day-to-day management responsibilities. Accounts are grouped into three categories: (i) other investment companies, (ii) other pooled investment vehicles, and (iii) other accounts. To the extent that any of these accounts pays advisory fees that are based on account performance (performance-based fees), information on those accounts is specifically broken out. In addition, any assets denominated in foreign currencies have been converted into U.S. dollars using the exchange rates as of the applicable date. Also shown below the chart is the indicated portfolio managers investments in the fund that he manages. The following table reflects approximate information as of November 30, 2009. Other Registered Investment Companies (assets in millions) Other Pooled Investment Vehicles (assets in millions) Other Accounts (assets in millions) Portfolio Manager Dollar Range of Investments in Fund Number of Accounts Assets Number of Accounts Assets Number of Accounts Assets Dennis F. McCafferty, CFA N/A 1 0 0 4 As of November 30, 2009, Mr. McCafferty did not own any shares of the Fund. You should read this Supplement in conjunction with the Statement of Additional Information and retain it for future reference. John Hancock International Allocation Portfolio Supplement dated 12-21-09 to the current Prospectus Under the section of the Prospectus entitled “Fund details — Subadviser,” effective January 1, 2010, the following persons will serve as portfolio managers to the fund, replacing Steve Orlich. For more information about the portfolio managers, including information about their compensation, other accounts they manage and any investments they may have in the fund, see the Statement of Additional Information.
